 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN ARTHUR HENRY EDSALL, SR.,                     No. 2:18-CV-1858-MCE-DMC
12                       Plaintiff,
13           v.                                          ORDER
14    JOHN BATTLE, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. In light of plaintiff’s

18   failure to comply with the court’s February 19, 2019, order, the initial scheduling conference set

19   for June 26, 2019, before the undersigned in Redding, California, is hereby vacated.

20                  IT IS SO ORDERED.

21

22   Dated: March 26, 2019
                                                            ____________________________________
23                                                          DENNIS M. COTA
24                                                          UNITED STATES MAGISTRATE JUDGE

25

26
27

28
                                                        1
